Honorable Joe C. Gladney
 Criminal Dlstriot Attorney
'Rusk County
 Henderson, Texas
Attention:   Honorable O'Neal Morris
Dear Sir:                        opinion NO. o-5246
                                 Ret Power to collect taxes
                                      on homestead without
                                      collecting personal pr*
                                      perty and poll taxes
                                      due from owner of the
                                      homestead.
       Your opinion request, dated April 21, 1993, states:
       "Mr. George E. Wood, Tax Assessor-Collector
    of Rusk Counby, Texas asked me to seoure fran your
    office an op&nion on the,following question, to-
    wit: A homestead owner who owes taxeson his home-
    stead and on other personal property and poll,
    taxes tenders payment of all the taxes due on
    his homestead to the exclusion of the personal
    property taxes and poll taxes due. Can Mr. Wood
    accept payment of all taxes due against this home-
    stead without payment of the other taxes mentioned?
    In other words, can the.,homesteadbe inoumberad
    with taxes due on personal property and poll taxes?
       "It is my opinion that the Tax Asseeaor-
    Collector can accept payment of taxes due on the home-
    stead without payment on personal property and
    poll taxes. My opinion is based on Article
    7279 R.C.S. of 1925 whi@h says3 No real estate
    set apart, used or designated as a homestead
    shall be sold for taxes other than the taxes due
    on such homestead. I also oite the following
    authoritiesa City of San Antonio vs. Toepper-
    wein, 133 S.W. 416: Tate vs. MoGraw, 73 S.W.2d
559.
Honorable Joe C. Gladney, page 2 - (0-5246)

     ',"Itis possible that this question is cover-
   ed in Opinion No. O-448 made to W. Pat Camp, As-
   sistant Criminal District Attorney, San Antonio,
   Texas, March 15, 1939.
       "An opinion on this question will be great-
    ly appreciated."
       We feel that your opinion is correct. Article 7279
has consistently been construed to mean that a homestead is
not liable for any tax save and except the taxes due against
the homestead itself. Wright v. Straub 64 Tex. 64, Higgins
v. Bordages, 88 Tex. 458 31 S.W. 52, $03, Barnet v. Eureka
Paving Co., 234 S.W. 1081, Tate v. McGraw, 70 S. W. (28)
467, 73 S. w. (2d) 559. Since this is true,  payment of the
taxes due on the homestead will leave such homestead free and
clear of any tax lien, and such property can in no way be used
for the collection of personal property or poll taxes due from
the owner of such homestead.
       In our Opinion No. o-448, to which you refer, we
held that payment of all taxes against the homestead and pay-
ment of the poll tax of the taxpayer prior to January 31, 1939,
followed by a subsequent payment Bf the poll tax of the wife
of the taxpayer on February 6, 1939, would entitle the tax-
payer to a poll tax receipt dated January 31, thus entitling
him to vote, despite the fact that all of these payments were
not made prior to such date. In that opinion we referred,
with respect to poll tax payments, to the principles enunciat,
ed in the preceding paragraph. Suoh principles are, we feel,
applicable to poll taxes, personal property taxes, or to any
taxes or assessments other than taxes actually due on the
homestead.
    Trusting that the foregoing fully answers your in-
quiry and confirms your opinion, we are
                                  Very truly yours
APPROVED MAY 4, 1943
                                ATTORNEYGENERALOF    TEXAS
/a/ Gerald C. Mann
                                           /s/ R. Dean Moorhead
ATTORNEY GENERAL OF TEXAS
                                            R. Dean Moorhead
                                                   Assistant

                                          APPROVED
                                           OPINION
RDM:db:elb                               COmITTEE
                                    BY
                                         Chairman